Willson, Judge.
I. At common law an indictment must state in
the commencement that the grand jurors presenting the same were sworn as such, and that the same is presented upon their oaths or affirmations. (1 Bish. Grim. Proc., § 666; Whart. Cr. PL & Pr., § 95.) Such is also the common form in this State. In the indictment before us the statements above mentioned are omitted, the language of the commencement being, “The grand jurors of Webb county present,” etc. Exceptions to the indictment presenting this supposed defect were overruled, and this ruling is assigned as error. We are of the opinion that under our Code it is not essential to state in the indictment that the jurors were sworn, or that the presentment was made upon their oaths or affirmations. It is sufficient if it appears from the indictment that it is the act of a grand jury of the proper county (Code Grim. Proc., art. 420, subd. 3), and this appears from the allegation that the grand jurors of Webb county, the county having jurisdiction of the offense, are the jurors who present it to the court. We are further of the opinion that an objection that the grand jurors who presented the indictment were not sworn as such cannot be entertained when presented by exception to the -indictment. (Code Grim. Proc., arts. 528, 529.) In all essential respects the indictment is sufficient, and the court did not err in overruling the exceptions to it.
II. It is assigned as error that the court erred in its charge to the jury. No exceptions were taken to the charge at the time of the trial, and no additional instructions were requested by the defendant. No particular error is pointed out, and, there being no brief or argument in behalf of defendant, we are not informed in what respect the charge of the court is supposed to be erroneous. We have examined the charge carefully, and if it be in any particular objectionable we are unable to perceive it. It presents clearly all the law applicable to the evidence.
III. As to the sufficiency of the evidence, there can be no question. It was a deliberate double-murder, one of the victims being a woman. That the defendant is the person who perpetrated it, the evidence is direct, uncontradicted and conclusive. It was mur*393der in the first degree, and of such unmitigated atrocity as to well warrant the jury in assessing the punishment of death.
The judgment is affirmed.

Affirmed.

[Opinion delivered January 10, 1885.]